Citation Nr: 0119138	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected pot-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 50 percent evaluation, effective from July 16, 
1998, the date of receipt of the veteran's original claim.  


FINDING OF FACT

Since service connection was established, the veteran's 
symptoms of PTSD are of such severity as to produce total 
social and industrial inadaptability; the severity of the 
disability has been most recently classified as equivalent to 
a GAF score of 48.  


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for service-
connected PTSD from the initial grant of service connection 
are met.  38 U.S.C.A. §§  1155, 5107; Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 
38 C.F.R. §§ 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted above, service connection was established for PTSD 
by rating action in August 2000, based on evidence of 
confirmed stressors in service and a current diagnosis of 
PTSD.  The RO assigned a 50 percent evaluation effective from 
July 16, 1998, the date of receipt of the veteran's original 
claim.  38 C.F.R. § 3.400(b)(2) (2000).  The medical evidence 
of record at the time of the August 2000 rating decision 
included two VA psychiatric examination reports, a VA social 
survey, and copies of several private psychiatric reports 
from 1995 to 1998.  Also of record was a copy of a Social 
Security Administration decision showing that the veteran was 
awarded disability compensation based primarily on his 
psychiatric disorder.  

Private medical records from St. Lawrence County Mental 
Health Clinic show that the veteran was treated for 
depression and anxiety in March 1995.  At that time, the 
veteran reported that he was hospitalized for depression in 
1984, and was hospitalized for detoxification and 
rehabilitation in 1994.  The veteran reported a suicide 
attempt by ingestion of pills in June of 1994, but said that 
he did not seek any medical attention at that time.  

At the time of his hospitalization in March 1995, the veteran 
was abstinent from alcohol for 9 months and was attending AA 
on a regular basis.  Prior to that, the veteran had a history 
of alcohol abuse for 15 years.  In addition to depression and 
anxiety, the examiner noted that the veteran had symptoms of 
PTSD stemming, in part, from his military service.  His 
symptoms included nervousness, memory impairment, easy 
annoyance and irritability, suicidal and homicidal ideations 
with no plan or intent, fear of crowds, hopelessness, lack of 
interest, difficulty making decisions, paranoia, and 
occasional panic.  The diagnoses at that time included 
generalized anxiety disorder and dysthymia.  

Additional private medical record show the veteran was seen 
on several occasions in April and once in September 1995 for 
psychiatric counseling and for a refill of his prescription 
of Paxil 20 mg., which he was taking once a day.  

When examined by VA in March 1996, the veteran reported that 
he had difficulty coping with civilian life after his 
discharge from service.  He was angry most of the time with 
feelings of shame and guilt.  He started drinking alcohol 
excessively and had some paranoia and a quick temper.  The 
veteran reported that he became depressed and had no social 
life, no family, and no friends.  He reported an attempted 
suicide twice the previous year.  The examiner indicated that 
the veteran was abstinent from alcohol for the past 21 months 
and that he was feeling less depressed since being put on 
Paxil.  The veteran was studying to get his GED and was 
planning to go back to school.  The veteran reported that he 
lived alone and had a few acquaintances.  He was able to 
interact and communicate with people more appropriately.  He 
was eating and sleeping well, and had good energy and 
motivation.  He had no suicidal or homicidal ideations, 
intention, or plan.  On mental status examination, the 
veteran looked his stated age, and his hygiene and grooming 
were average.  He was cooperative, calm, and had good eye 
contact during the examination.  There were no tremors or 
abnormal movement.  His mood was good, and his affect was 
appropriate and full range.  His thought process and content 
were within normal limits.  There was no evidence of 
depressive symptoms or psychosis.  His insight and judgment 
were good.  The impression on Axis I was none at present, 
alcohol dependence, in full remission, and major depression, 
in remission.  The Global Assessment of Functioning (GAF) 
score on Axis V was 80 to 90.  

Additional private medical reports from St. Lawrence County 
Community Services in November 1998 showed that the veteran 
was seen on several occasions between February and December 
1998.  Also included was a February 1996 consultation by a 
psychiatric social worker.  The earlier report shows that the 
veteran was referred from the alcohol and substance abuse 
services and was working hard to gain more confidence in 
himself and increase his socialization.  At that time, the 
veteran was in school working on his GED.  

When seen in February 1998, the veteran was not doing well 
and was taking 40 mg. of Paxil, which was helping somewhat 
with his anxiety but he still remained depressed.  The 
veteran was having difficulty sleeping, and his energy level 
and eating were erratic.  His focus was poor.  The veteran 
was very discouraged with his schooling, having achieved a 
3.6 grade point average in his first semester, but not being 
able to handle his studies during the next semester.  On 
examination, the veteran was alert and talkative.  He was not 
acutely distressed but was "somewhat diminished".  Eye 
contact was fair.  His thought content revealed no delusions 
or paranoia and he was not suicidal.  

In March 1998, the veteran was lethargic with lots of 
sleeping.  He had difficulty making decisions and seemed to 
be isolating himself and withdrawing from active 
participation in other people's lives.  His appetite was 
fair.  On examination, the veteran was alert and responsive.  
He looked rather sullen and his color was a bit wane.  His 
eye contact was good.  The veteran's thought content revealed 
little self-direction, but there was no evidence of 
delusional or suicidal ideations.  He was a little paranoid 
regarding his financial status.  Similar findings were noted 
on consultation the following week and when seen in April 
1998.  His medication of Paxil was maintained at 30 mg.  

On psychiatric evaluation in May 1998, the veteran was alert 
with a clear and non-fluctuating sensorium.  He was 
appropriately dressed and groomed, and his hygiene was 
acceptable.  His mood was neutral and his affect appropriate.  
Eye contact was good.  His speech was spontaneous, relevant, 
and goal directed, and of normal production.  The veteran's 
thoughts were coherent and well organized.  There were no 
obvious delusions or hallucinations and no suicidal or 
homicidal ideations.  He was well oriented, and his attention 
and concentration were preserved.  The veteran's insight, 
judgment, and impulse control were fair.  The diagnoses 
included major depressive disorder.  

In a June 1998 outpatient report, the veteran was noted to 
suffer from severe anxiety, poor coping skills, and 
depression.  The veteran appeared motivated to make scheduled 
meetings and work toward developing a plan of treatment, but 
his anxiety prevented him from getting involved with others.  

A report from St. Lawrence County Community Services in 
November 1998 indicated that the veteran was last evaluated 
at that facility in July 1998 and diagnosed with major 
depressive disorder, recurrent, PTSD, chronic, severe, and 
alcohol dependence, in full remission.  The counselor noted 
that since that evaluation, the veteran had been hit by a 
truck while riding his bicycle and had suffered multiple 
injuries.  The counselor indicated that the accident 
significantly increased the veteran's PTSD symptoms and that 
he was very fragile psychiatrically.  The counselor opined 
that the veteran was unable to work due to increased stress 
brought on by the accident and the psychosocial stressors 
related to his PTSD.  

A social worker's report from Catholic Charities, received in 
January 1999, indicated that the veteran was seen in 
September 1998.  The report included a history of the 
veteran's military service in Vietnam and the difficulties he 
had adjusting upon his return home from service.  The report 
provided no clinical findings.  The diagnosis on Axis I was 
PTSD.  On Axis V, the social assigned a current GAF score of 
60 and a past score of 45.  

A VA psychiatric examination report in March 1999 indicated 
that the veteran was being evaluated for the purpose of 
determining the presence of PTSD.  On mental status 
examination, there was no evidence of thought blocking, 
pressured speech, or other manifestations of psychosis.  The 
veteran's appearance and grooming were adequate.  He was well 
oriented and his memory appeared adequate.  He was currently 
maintained on Paxil and Buspar.  The examiner noted that the 
veteran was receiving psychiatric counseling every two weeks 
and was involved in the mental health clinic at another 
facility.  Psychiatric testing on Beck Depression Inventory 
was consistent with moderate to severe depression.  The 
examiner indicated that the veteran was replevied with guilt, 
anxiety, and agitation.  The veteran has difficulty 
concentrating and was somatically reactive.  The examiner 
commented that he believed that the veteran was extremely 
insecure and immature.  The veteran was socially alienated 
and felt useless.  He has difficulty starting to do things 
and sometimes felt as if he must injure either himself or 
someone else.  Most of the time, the veteran wished he were 
dead.  He also admitted to strange and peculiar experiences 
as well.  The diagnoses on Axis I included PTSD, severe and 
chronic.  On Axis V, the GAF score was 48.  

A VA social survey in February 1999 noted the veteran's 
current symptoms of nightmares, flashbacks, sleep 
disturbance, night sweats, startle response, isolation and 
avoidance, hypersensitivity, distrust, paranoia, and 
nervousness.  Other than the veteran's current complaints, 
the report offered no additional clinical findings pertaining 
to the veteran's psychiatric status.  

A VA outpatient report in March 1999 indicated that the 
veteran wanted to receive his medications from VA rather than 
from his private doctors.  The examiner indicated that he did 
not have access to the veteran's records but noted that the 
veteran was currently maintained on Buspar, 15 mg in the 
morning and 30 mg every night for anxiety, 50 mg of Paxil 
every day for depression, anxiety, and PTSD, and Depakote, 
250 mg every night for headaches.  He noted that the veteran 
displayed no current evidence of psychosis.  The veteran's 
affect was broad and appropriate, and his mood was euthymic.  
The veteran was pleasant and cooperative, though somewhat 
concrete, and eye contact was good.  Insight and judgment 
were good and cognitive functioning was grossly intact.  The 
impression included PTSD and major depressive disorder, 
stable on current medications.  

Analysis

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  In light of the 
favorable decision hereinbelow, the Board finds that no 
additional development is necessary.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the 
moment of the examination.  

38 C.F.R. § 4.126(a) (2000).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2000) and 
are set forth in pertinent part below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name..................  
100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships......................................   70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.......................................   50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In the instant case, the evidence shows that the veteran has 
been treated for his service-connected PTSD on a regular 
basis for the past several years, and that the dosage of his 
psychiatric medications have been increased significantly 
over the past two years.  The medical reports indicate that 
the veteran is a danger of hurting himself or others, and 
that he is socially isolated and without friends.  The Social 
Security Administration has found the veteran totally 
disabled and unable to engage in substantially gainful 
employment primarily because of his service-connected PTSD.  
Moreover, when examined by VA in March 1999, the psychiatrist 
offered a GAF score of 48.  

A GAF score between 41 and 50 contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The predominant picture of the veteran's medical history 
since receipt of his claim in July 1998 shows that his 
psychiatric disability is such that he is demonstrably unable 
to obtain and retain employment.  The evidence includes 
several opinions to the effect that the veteran's PTSD 
results in total occupational and social impairment.  The 
undersigned finds these opinions and the GAF score rendered 
by the VA psychiatrist in March 1999 persuasive, particularly 
in light of the fact that there is no medical opinion to the 
contrary.  Accordingly, the Board finds that the veteran's 
PTSD is such that it more closely approximates the criteria 
for a 100 percent schedular rating from the initial date of 
receipt of his claim for service connection.  

ORDER

A schedular evaluation of 100 percent from July 16, 1998 for 
the veteran's service-connected PTSD is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

